DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 objected to because of the following informalities: claim 12 recites "an extension rod", which is also recited in claim 1. Claim 12 should be amended to recite “a secondary extension rod”. Claims 13 and 15 should be amended to recite “the secondary extension rod”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagner (US-8087704-B2).

With regards to claim 1, Wagner discloses a system, comprising: 
a door (1 Figure 8) installed within a vehicle (Col 3 Line 41), the door comprising: 
a latch mechanism (4b, 5b, 14b Figure 8, Col 3 Line 44) configured to latch or unlatch the door, wherein the latch mechanism is positionable in a latched position (4b, 5b extended, Figure 8), a neutral position (4b, 5b between their extended and retracted positions), and an unlatched position (4b, 5b retracted), wherein the latch mechanism comprises: 
a handle (6a Figure 1, Col 3 Lines 47-48); 
a rotatable plate (14b Figure 9) coupled to the handle, the rotatable plate configured to be rotated by the handle (Col 4 Para 2); and 
an extension rod (comprising 4b, 11b Figure 8), wherein the rotatable plate is configured to convert a rotational movement of the handle to linearly move the extension rod causing the door to be latched or unlatched (Col 4 Para 2).

With regards to claim 2, Wagner discloses the system of claim 1, wherein the door is an oven door (Col 1 Line 31).

With regards to claim 3, Wagner discloses the system of claim 2, wherein the vehicle is an aircraft (Col 1 Line 31).  

With regards to claim 4, Wagner discloses the system of claim 1, 
wherein the latch mechanism further comprises a compression spring (9 Figure 5), wherein the extension rod (4b, 11b Figure 5) passes through the compression spring, wherein the compression spring is configured to maintain the neutral position (4b, 5b between their extended and retracted positions) by accumulating energy when the latch mechanism is in an unlatched or latched state (“or” requires only that the compression spring accumulates energy when the latch is in at least one of the unlatched or latched states) and by returning that energy when the latch mechanism is reversed (The spring 9 accumulates energy at least during the unlatching process, holding the latch mechanism in the neutral position. The spring then returns that energy as the latch mechanism is reversed. [Col 3 Lines 62-64]).

With regards to claim 5, Wagner discloses the system of claim 4, 
wherein the rotatable plate (14b Figure 9) includes a curved channel (the mounting hole for roller bearing 13, Figure 9), wherein the extension rod (4b, 11b Figure 9) has a roller bearing (13 [bottom right], Figure 9), the roller bearing configured to travel  in the curved channel when the latch mechanism changes from one of the latched position (the roller bearing travels rotationally in the curved channel when the latch mechanism is moved from the latched position, Col 4 Para 1), the neutral position, and the unlatched position.

With regards to claim 11, Wagner discloses the system of claim 1, 
wherein the door further comprises a manually operated secondary (Col 1 Line 42) latch mechanism (4a, 5a, 14a Figure 8) configured to latch or unlatch the door (Col 3 Line 44).

With regards to claim 12, Wagner discloses the system of claim 11, 
wherein the secondary latch mechanism comprises a secondary latch button (6b Figure 1, Col 3 Line 50) a lever (14a Figure 8), an extension rod (11a Figure 8), a slide bearing (17a Figure 10), and an end piece (4a Figure 9).

With regards to claim 13, Wagner discloses the system of claim 12, 
wherein the secondary latch mechanism (4a, 5a, 14a Figure 8) is configured to be manually operated by moving the secondary latch button (6b Figure 1, Col 3 Line 50), wherein movement of the secondary latch button is configured to be transferred by the lever (14a Figure 8) to the extension rod (11a Figure 8) by the lever swiveling around a rotation point (center of 15a, Figure 9) such that the secondary latch mechanism latches or unlatches (Col 4 Para 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Lawson (US-2511069-A).

With regards to claim 6, Wagner discloses the system of claim 5.
Wagner does not disclose that the rotatable plate (14b Figure 9) includes spring plungers.
However, Lawson discloses a device in which a spring plunger (43 Figure 4) is used to create indexed positions (46 Figure 4) for a rotatable plate (87 Figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of spring plungers to the rotatable plate and corresponding indexed positions to the adjacent end piece (18b Figure 9) of Wagner. One would have been motivated to make this addition in order to improve the ergonomics of the latch mechanism by creating stable, indexed positions of the rotatable plate.

With regards to claim 7, Wagner in view of Lawson teaches the system of claim 6, 
wherein the latch mechanism further comprises an end piece (18b Figure 9 – Wagner) connected (via the rotatable plate) to the extension rod (4b, 11b Figure 9), wherein the end piece includes a slide bearing (17b Figure 10) and a roller (16b Figure 10), the roller positioned at a tip of the end piece (front tip of 18b, visible in Figure 10 / hidden in Figure 9).

With regards to claim 8, Wagner in view of Lawson teaches the system of claim 7, 
wherein the rotatable plate (14b Figure 9 – Wagner) is partially circular (Figure 9 shows that the end portions of 14b, adjacent to roller bearings 13, are partially circular).

With regards to claim 14, Wagner discloses the system of claim 13, 
Wagner does not disclose that the rotatable plate includes a spring plunger.
However, Lawson discloses a device in which a spring plunger (43 Figure 4) is used to create indexed positions (46 Figure 4) for a rotatable lever (87 Figure 4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a spring plunger to the rotatable lever and corresponding indexed positions to the adjacent end piece (18b Figure 9) of Wagner. One would have been motivated to make this addition in order to improve the ergonomics of the latch mechanism by creating stable, indexed positions of the rotatable lever.
Thus, Wagner in view of Lawson teaches that the secondary latch mechanism (4a, 5a, 14a Figure 8 – Wagner) further comprises a spring plunger (43 Figure 4 – Lawson) connected to the lever (14a Figure 8 – Wagner) and configured to maintain a state (such as the unlatched state, with 4a, 5a retracted) of the secondary latch mechanism.

With regards to claim 15, Wagner in view of Lawson teaches the system of claim 14, 
wherein the extension rod (11a Figure 8) is configured to transfer rotational movement (Col 4 Para 2) of the lever (14a Figure 8) into a vertical movement (when the system is oriented as in Figure 1) of the end piece (4a Figure 1).

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of Lawson in further view of Hahn (US-20040119592-A1).

With regards to claim 9, Wagner in view of Lawson teaches the system of claim 7, 
Wagner in view of Lawson does not teach that the door further comprises a sensor pin and a sensor.
However, Hahn discloses a similar latch comprising a sensor pin (13 Figure 4) and a sensor (14 Figure 4), the sensor configured to determine whether the latch mechanism (7, 8 Figure 4) is latched based on a detection of the sensor pin (Paras 0031-0032). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sensor pin and sensor of Hahn to the latch mechanism taught by Wagner in view of Lawson. One would have been motivated to make this addition in order create a safety display for electronically indicating the status of the latch mechanism. 

With regards to claim 10, Wagner in view of Lawson in further view of Hahn teaches the system of claim 9, 
wherein the latch mechanism further comprises a second extension rod (5b, 12a Figure 9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20090245981-A1: A related latch system.
US-11255114-B2: A related spring indexing system.
US-8876050-B2: A related vehicle latch system.
US-7937169-B2: A related vehicle latch system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675